—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered February 25, 1994, convicting him of murder in the second degree, attempted murder in the second degree, kidnapping in the second degree, attempted kidnapping in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions on appeal are largely unpreserved for review and, to the extent that they are unpreserved, we decline to address them in the interest of justice (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 22; People v Ford, 66 NY2d 428, 441; People v Jones, 173 AD2d 487).
The defendant’s contentions that are preserved for review *518are either without merit (see, e.g., People v Autry, 75 NY2d 836, 838; People v Huertas, 75 NY2d 487, 493; People v Hill, 212 AD2d 1063; People v Hill, 209 AD2d 224; People v Celestino, 201 AD2d 91, 97; People v Jones, 200 AD2d 441; People v Candelario, 198 AD2d 512, 513; People v Louis, 192 AD2d 558; People v Graziano, 151 AD2d 775), or do not warrant reversal in light of the overwhelming evidence of the defendant’s guilt (see, People v Schaeffer, 56 NY2d 448, 455; People v Crimmins, 36 NY2d 230). Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.